Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 6/25/2021, has been entered. 
Claims 18-35 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 18, 20-22, 26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicard et al. (US Pub. No. 2009/0200066 A1), hereafter referred to as Vicard, in view of Ohmae et al. (US Pub. No. 2015/0214197 A1), hereafter referred to as Ohmae, and further in view of Edmond et al. (US Pub. No. 2017/0294417 A1), hereafter referred to as Edmond.

As to claim 18, Vicard discloses a radiation-emitting semiconductor device (fig 6 shows semiconductor micro-electronic component 3 that is taught to include LEDs in [0081]) comprising:
a micro-electronic component including LEDs (fig 6, component 3 and [0081]); and

wherein the at least one anchoring structure comprises electrical contact points for making electrical contact with the micro-electronic component ([0035]), and
wherein the at least one anchoring structure is configured to receive at least one thread for fastening the semiconductor device to a fabric and for electrical contacting the at least one thread (fig 6, elements 10, 11 and 35 are considered threads; [0035]).
Vicard does not disclose wherein the micro-electronic component has a semiconductor layer sequence having an active region configured to generate radiation. 
Nonetheless, Ohmae discloses wherein a LED includes a semiconductor layer sequence having an active region configured to generate radiation (fig 17, LED 12 including active region 12b; [0093]). 

Vicard in view of Ohmae do not explicitly disclose wherein the semiconductor layer sequence comprises a thin-film light-emitting diode chip, free of a growth substrate for the semiconductor layer sequence.
However, Ohmae does disclose that the substrate (11) is a sapphire substrate ([0095]) with formed LED (12) and does not mention a growth substrate anywhere in the disclosure.  
Nonetheless, Edmond discloses wherein LED semiconductor layers are grown on a growth substrate and then attached to a carrier substrate made of sapphire after the growth substrate is removed ([0188]-[0191]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the LED device of Vicard in view of Ohmae to be on a thin-film light-emitting diode chip as taught by Edmond since this will allow for very high density LED manufacture on a first growth substrate and then arranged in a less dense arrangement for improved light emission characteristics.  

As to claim 20, Vicard in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the at least one anchoring structure, viewed in cross-section, widens first in a direction away from the microelectronic component and then narrows (fig 6, in direction away from component 3 the anchoring structure/groove 37a-b widens to the middle then narrows toward the bottom), and
wherein the at least one anchoring structure is closed on the carrier underside (fig 6, anchoring structure 37a is closed at the bottom).

As to claim 21, Vicard in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the at least one anchoring structure widens strictly monotonously in a direction away from the micro-electronic component when viewed in cross-section (fig 6, groove 37b widens monotonously in the direction away from component 3).

As to claim 22, Vicard in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).


As to claim 26, Vicard in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the carrier has at least one anchoring structure at each of two opposite end faces (fig 6, anchor at the left and right side ends).

As to claim 29, Vicard in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the at least one anchoring structure is a trench formed in the carrier underside (fig 6, trench 37b), and
wherein the trench is electrically conductive at least at a deepest point ([0035]).

As to claim 30, Vicard in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the semiconductor device comprises semiconductor layer sequences configured to emit different colors and/or semiconductor chips and/or at least one electronic unit ([0081]).

Claims 18, 27, 28, 31, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al. (US Pub. No. 2017/0251555 A1), hereafter referred to as Sunshine, in view of Ohmae et al. (US Pub. No. 2015/0214197 A1), hereafter referred to as Ohmae and Edmond.

As to claim 18, Sunshine discloses a radiation-emitting semiconductor device (figs 7-8, element 92 [0063]) comprising:
a micro-electronic component including LED (fig 7, LED 92); and
at least one carrier (fig 7, carrier 90) on which the micro-electronic component (92) is arranged, wherein the at least one carrier (90) has at least one anchoring structure on a carrier underside facing away from the micro-electronic component (fig 7, grooves 96),

wherein the at least one anchoring structure is configured to receive at least one thread for fastening the semiconductor device to a fabric and for electrical contacting the at least one thread (fig 8, threads 40-1, 40-2 and 60 are considered threads; [0066]).
Sunshine does not disclose wherein the micro-electronic component has a semiconductor layer sequence having an active region configured to generate radiation. 
Nonetheless, Ohmae discloses wherein a LED includes a semiconductor layer sequence having an active region configured to generate radiation (fig 17, LED 12 including active region 12b; [0093]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the LED of Sunshine with a semiconductor layer sequence having an active region as taught by Ohmae since this will provide an emission source with consistent and uniform light emission.  

However, Ohmae does disclose that the substrate (11) is a sapphire substrate ([0095]) with formed LED (12) and does not mention a growth substrate anywhere in the disclosure.  
Nonetheless, Edmond discloses wherein LED semiconductor layers are grown on a growth substrate and then attached to a carrier substrate made of sapphire after the growth substrate is removed ([0188]-[0191]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the LED device of Sunshine in view of Ohmae to be on a thin-film light-emitting diode chip as taught by Edmond since this will allow for very high density LED manufacture on a first growth substrate and then arranged in a less dense arrangement for improved light emission characteristics.  

As to claim 27, Sunshine in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).
Sunshine further discloses wherein the semiconductor device comprises two carriers located on both sides of the component (fig 7, 

As to claim 28, Sunshine in view of Ohmae and Edmond disclose the semiconductor device according to claim 27 (paragraphs above).
Sunshine further discloses wherein the at least one anchoring structure is a column which rises above the carrier underside (fig 7, 78b), and
wherein the column is at least locally made of an electrically conductive material ([0065]).

As to claim 31, Sunshine discloses a fabric (fig 6, fabric 62) comprising:
at least one radiation-emitting semiconductor device (fig 7, device 92; [0063]);

a plurality of fibers interwoven with each other and with the at least one thread to form a tissue so that the semiconductor device is firmly attached to the tissue or in the tissue (fig 6, fabric 62 made up of fibers 60 and 40-1 and 40-2),
wherein the semiconductor device comprises at least one carrier on which the device is located (fig 7, carrier 90 with device 92),
wherein the at least one carrier has at least one anchoring structure on a carrier underside facing away from the device (fig 7, anchoring structure 96 on underside of 90 that is facing away from device 92),
wherein the at least one anchoring structure comprises electrical contact points for making electrical contact with the semiconductor layer sequence (contact points of conductor 78B on the left and right side of the carrier 90 that is inside of the anchor 96), and
wherein the at least one anchoring structure is configured to receive the at least one thread for fastening the semiconductor device to a fabric and for electrical contacting the at least one thread (fig 8, thread 60 and [0066]).

Nonetheless, Ohmae discloses wherein a LED includes a semiconductor layer sequence having an active region configured to generate radiation (fig 17, LED 12 including active region 12b; [0093]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the LED of Sunshine with a semiconductor layer sequence having an active region as taught by Ohmae since this will provide an emission source with consistent and uniform light emission.  
Sunshine in view of Ohmae do not explicitly disclose wherein the semiconductor layer sequence comprises a thin-film light-emitting diode chip, free of a growth substrate for the semiconductor layer sequence.
However, Ohmae does disclose that the substrate (11) is a sapphire substrate ([0095]) with formed LED (12) and does not mention a growth substrate anywhere in the disclosure.  
Nonetheless, Edmond discloses wherein LED semiconductor layers are grown on a growth substrate and then attached to a carrier substrate made of sapphire after the growth substrate is removed ([0188]-[0191]).


As to claim 32, Sunshine in view of Ohmae and Edmond disclose the semiconductor device according to claim 31 (paragraphs above).
Sunshine further discloses wherein the at least one thread is electrically conductively connected to the electrical contact points by gluing, clamping, soldering, caulking and/or welding ([0066]).

As to claim 34, Sunshine in view of Ohmae and Edmond disclose the semiconductor device according to claim 31 (paragraphs above).
Sunshine further discloses wherein the at least one thread, viewed in cross-section, lies completely within the at least one associated anchoring structure (fig 28, thread 74 completely in the anchoring structure of carrier 90).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine in view of Ohmae and Edmond and further in view of Vicard.

As to claim 19, Sunshine in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above). 
Sunshine further discloses wherein at least one anchoring structure (96), viewed in cross-section, widens first in a direction away from the LED (fig 7, anchor 96 widens), wherein anchoring structure is open on the carrier underside (fig 7-8, anchoring structure 96 is open to threads on bottom), and wherein the component comprises a thin-film light-emitting diode chip, free of a growth substrate for the semiconductor layer sequence (LED chip 92;[0063]). 
Sunshine does not disclose wherein the anchoring structure narrows.  
Nonetheless, Vicard discloses wherein an anchoring structure includes a portion that in a direction away from the LED component (fig 15, component 3) widens and then narrows (fig 15, anchoring structure 9’). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the anchoring structure of Vicard for anchoring the thread of Sunshine since this will more firmly claim the semiconductor device to the thread.  

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine in view of Ohmae and Edmond and further in view of Canonico et al. (US Pub. No. 2015/0217406 A1), hereafter referred to as Canonico.

As to claim 33, Sunshine in view of Ohmae and Edmond disclose the semiconductor device according to claim 31 (paragraphs above).
Sunshine in view of Ohmae does not disclose wherein the thread comprises an electrically conductive coating on a core material, or the thread comprises a plurality of filaments of an electrically conductive material twisted together with a thread-shaped base material, and
wherein an average diameter of the thread is between 5 um and 50 um inclusive such that the average diameter is greater than an average thickness of the semiconductor layer sequence.  
Nonetheless, Canonico discloses wherein a thread comprises an electrically conductive coating on a core material, or the thread comprises a plurality of filaments of an electrically conductive material twisted together with a thread-shaped base material ([0136]), and 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the conductive fabric of Sunshine in view of Ohmae from the electrically conductive thread with the conductive coating as taught by Canonico such that the thickness is greater than the chip since this will ensure that the electrical connectivity is maintained and such that the chip does not make the textile stiff.  

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicard in view of Ohmae and Edmond and further in view of de Kok et al. (US Pub. No. 2018/0020541 A1), hereafter referred to as Kok.

As to claim 23, Vicard in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard in view of Ohmae does not disclose wherein the at least one anchoring structure is curved when viewed from above.
Nonetheless, Kok discloses wherein an anchoring structure is curved when viewed from above (fig 4b, anchor N1-N3 is curved).


As to claim 24, Vicard in view of Ohmae and Edmond and Kok disclose the semiconductor device according to claim 23 (paragraphs above).
Kok further discloses wherein the at least one anchoring structure has a meandering shape when viewed from above and shows a plurality of changes in direction (fig 4B, anchoring structure of thread following N1-N3).

As to claim 25, Vicard in view of Ohmae and Edmond disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard in view of Ohmae does not disclose wherein the at least one anchoring structure has two layers which, viewed from above, have at least locally a different course from one another.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to curve the anchoring structure of Vicard in view of Ohmae as taught by Kok since this will allow for the flexibility in placement of the device module on the textile while ensuring electrical contact with the conductive threads.  

Allowable Subject Matter
Claim 35 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 31.  Specifically, the closest prior art reference de Kok et al. (US Pub. No. 2018/0020541 A1) fails to teach or suggest wherein at least one anchoring structure is curved when viewed from above, and wherein the at least one anchoring structure does not extend completely through the carrier in a direction perpendicular to the carrier underside, as recited in claim 35.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/27/2021